DETAILED ACTION

1.	This is the first action on the merits relating to U.S. Application Serial No. 16/650,7321 filed on March 25, 20202.  Currently claims 1-20 remain in the examination. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.	Applicant’s claiming benefit of US provisional application through PCT/US2020/23905 is acknowledged.

Drawings
4.	Originally filed drawings are approved.  However, the drawings have some blurry portions, for example, figures 1 and 3.  if Applicant desires, clarity improved replacement drawings may be submitted.   

Claim Objections
5.	Claims 6, 13, and 19 are objected to because of the following informalities:  
Regarding claim 6, line 4: please replace “Nearfield communication” with “near field communication (NFC).” 
Regarding claim 13, line 2: please replace “Nearfield communication” with “NFC.”
Regarding claim 19, line 4: please replace “Nearfield communication” with “NFC.”

6.	Claim 15 is objected on following grounds: Claim 15 has subsections that are being labeled as (i), (ii), (iii), (iv) and additional elements with (I) and (II).  It should use (a), (b), (c), (d); and (i) and (ii).  See claims 1 an 8 as examples.  
Appropriate correction is required.

Allowable Subject Matter
7.	Claims 1-5, 7-12, 14-18, and 20 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The claims are directed at a system for optimizing the organization of components for the manufacture of wood products, the system comprising one or more memory devices; one or more processing device operably connected to the memory devices; and when executed, the program receives a plurality of job orders for distinct wood products having varying components; optimizing cutting of all components; track each components electronically in order to identity each component; and affix a unique identifier on each component which indicating (i) receptacle and (ii) receptacle portion and thereby optimizing organization of components by at least of a job, distance from machine to receptacle, and distance from receptacle to assembly location.  Such a system, particularly unique identifier comprises indication of (i) receptacle and (ii) receptacle portion (see paragraphs 0016 and 0020 and others in the specification defining receptacle and receptacle portion) is neither disclosed nor suggested by the cited references.  

9.	This application is in condition for allowance except for the following formal matters raised in paragraphs 4 and 5 above.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
The pertinent prior arts made of record but not relied are listed in the attached form PTO-892.  These are considered pertinent to Applicant's disclosure.  Applicant is respectfully suggested to carefully review these references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
April 15, 2022